                                                                                 1   Steve Morris, NV Bar No. 1543
                                                                                     Rosa Solis-Rainey, NV Bar No. 7921
                                                                                 2   MORRIS LAW GROUP
                                                                                 3   411 E. Bonneville Ave., Ste. 360
                                                                                     Las Vegas, Nevada 89101
                                                                                 4   Telephone: (702) 474-9400
                                                                                     Email: sm@morrislawgroup.com
                                                                                 5
                                                                                     Email: rsr@morrislawgroup.com
                                                                                 6
                                                                                     Jon Strongman (pro hac vice)
                                                                                 7   SHOOK, HARDY & BACON, LLP
                                                                                 8   2555 Grand Blvd.
                                                                                     Kansas City, Missouri 64108
                                                                                 9   Telephone: (816) 474-6550
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                     Email: jstrongman@shb.com
                                                                                10
MORRIS LAW GROUP




                                                                                11   William F. Northrip (pro hac vice)
                              702/474-9400 ∙ FAX 702/474-9422




                                                                                     SHOOK, HARDY & BACON, LLP
                                                                                12   111 S. Wacker Dr. 51st Floor
                                                                                13   Chicago, Illinois 60606
                                                                                     Telephone: (312) 704-7700
                                                                                14   Email: wnorthrip@shb.com
                                                                                15
                                                                                     Attorneys for Defendant
                                                                                16   Sanofi-Aventis U.S. LLC
                                                                                17

                                                                                18                      UNITED STATES DISTRICT COURT
                                                                                                            DISTRICT OF NEVADA
                                                                                19

                                                                                20   JENNIFER KWASNIEWSKI, et al., )      Case No. 2:12-cv-00515-GMN-NJK
                                                                                                                   )
                                                                                21
                                                                                                      Plaintiffs,  )      STIPULATION TO DISMISS ALL
                                                                                22   v.                            )      CLAIMS AND THIS ACTION
                                                                                                                   )      WITH PREJUDICE
                                                                                23   SANOFI-AVENTIS U.S., LLC, a   )
                                                                                24   Delaware limited liability    )
                                                                                     company; DOES I through X,    )
                                                                                25   inclusive; and ROE            )
                                                                                     CORPORATIONS I through X,     )
                                                                                26
                                                                                     inclusive,                    )
                                                                                27                                 )
                                                                                                      Defendants.  )
                                                                                28                                 )
                                                                                 1               Plaintiffs Jennifer Kwasniewski, individually and as Special
                                                                                 2   Administrator of the Estate of Andrew A. Kwasniewski; Taylor L.
                                                                                 3   Kwasniewski; and Dylan A. Kwasniewski, a minor, by and through Jennifer
                                                                                 4   Kwasniewski, his mother and guardian, and Defendant Sanofi-Aventis U.S.,
                                                                                 5   LLC, by and through their undersigned counsel, hereby stipulate to dismiss
                                                                                 6   all claims, as well as this action, with prejudice, each party to bear its own
                                                                                 7   attorney’s fees and costs.
                                                                                 8
                                                                                     Dated this 19th day of April, 2019      Dated this 19th day of April, 2019
                                                                                 9
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                     ECKLEY M. KEACH, CHTD. and               MORRIS LAW GROUP
                                                                                10   MURDOCK & ASSOCIATES,
                                                                                     CHTD.                                    By: /s/ ROSA SOLIS-RAINEY
MORRIS LAW GROUP




                                                                                11
                                                                                                                                  Steve Morris, Bar No. 1543
                              702/474-9400 ∙ FAX 702/474-9422




                                                                                12   By: /s/ROBERT E. MURDOCK                     Rosa Solis-Rainey, Bar No. 7921
                                                                                         Eckley M. Keach, No. 1154                900 Bank of America Plaza
                                                                                13       Robert E. Murdock, No. 4013              300 South Fourth Street
                                                                                         521 South Third St.                      Las Vegas, Nevada 89101
                                                                                14       Las Vegas, Nevada 89101
                                                                                         emk@keachmurdock.com
                                                                                15
                                                                                         rem@keachmurdock.com                 SHOOK, HARDY & BACON, LLP
                                                                                                                                Jon Strongman (pro hac vice)
                                                                                16
                                                                                     Attorneys for Plaintiffs                   2555 Grand Blvd.
                                                                                17                                              Kansas City, Missouri 64108
                                                                                18
                                                                                                                                  William Northrip (pro hac vice)
                                                                                19                                                111 S. Wacker Dr. 51st Floor
                                                                                20                                                Chicago, Illinois 60606
                                                                                21
                                                                                                                              Attorneys for Defendant
                                                                                22                                            Sanofi-Aventis U.S. LLC
                                                                                23
                                                                                                                          ORDER
                                                                                24
                                                                                     IT IS SO ORDERED.
                                                                                25
                                                                                                                                 _____________________________
                                                                                26   DATED this_____day
                                                                                                25      of April, 2019.          Gloria M. Navarro, Chief Judge
                                                                                                                                 United States District Court
                                                                                27

                                                                                28
                                                                                                                             2
